Case 3:17-cv-00073-BJD-PDB Document 76 Filed 07/11/19 Page 1 of 2 PageID 524




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION
                         CASE No. 3:17-CV-00073-BJD-PDB


DUSTY RAY SPENCER,

       Plaintiff,

vs.

FLORIDA DEPARTMENT OF
CORRECTIONS, CORIZON HEALTH,
CENTURION of FLORIDA, LLC, L.
MELENDEZ, M.D., and HADDAD, M.D.,

      Defendants.
_____________________________________/

                    NOTICE OF APPEARANCE OF COUNSEL

       PLEASE TAKE NOTICE that the undersigned hereby notices his appearance as counsel

on behalf of defendant Florida Department of Corrections, and requests that all pleadings, motions,

and notices be served upon the undersigned at the address set forth below.

                                                     Respectfully submitted,

                                                     ASHLEY MOODY
                                                     ATTORNEY GENERAL

                                                     /s/ Anthony Dean Johnson
                                                     Anthony Dean Johnson
                                                     Assistant Attorney General
                                                     Florida Bar No.: 0012084
                                                     Office of the Attorney General
                                                     PL-01, The Capitol
                                                     Tallahassee, Florida 32399-1050
                                                     (850) 414-3300
                                                     Anthony.johnson@myfloridalegal.com
                                                     joann.mrazek@myfloridalegal.com
                                                     steven.holcomb@myfloridalegal.com
Case 3:17-cv-00073-BJD-PDB Document 76 Filed 07/11/19 Page 2 of 2 PageID 525




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 11th day of July 2019, the foregoing has been
electronically filed through the Court’s CM/ECF system to all counsel of record and served by
U.S. Mail to Dusty Ray Spencer, Union Correctional Institution, 25636 FL-16, Raiford, FL 32083.


                                                          /s/ Anthony Dean Johnson
                                                          Anthony Dean Johnson
